Exhibit 10.13

Miragen Therapeutics, Inc.

Amended and Restated Non-Employee Director Compensation Policy

Each member of the Board who is not also serving as an employee (each such
member, an “Eligible Director”) will receive the compensation described in this
Non-Employee Director Cash and Equity Compensation Policy for his or her Board
service effective February 13, 2017. This policy may be amended at any time in
the sole discretion of the Board or the Compensation Committee of the Board.

Annual Cash Compensation

Miragen will pay each Eligible Director a cash stipend for service on the Board
and, if applicable, on the audit committee, compensation committee and
nominating and corporate governance committee. Each Eligible Director will
receive an additional stipend if they serve as the chairperson of the
compensation committee, nominating and corporate governance committee or audit
committee or serve as the non-executive chairperson. Each Eligible Director
shall have the right to elect to receive all or a portion of his or her annual
cash compensation under this policy in the form of either cash, restricted
common stock based on the closing price of Miragen’s common stock on The NASDAQ
Capital Market on the date of grant, or stock options to purchase common stock
based on the Black-Scholes option-pricing model as of the date of grant. Any
such election will be made before the start of the fiscal year or within thirty
days of first becoming eligible to receive compensation under this policy and
with any such stock options or restricted common stock elected by the Eligible
Directors to vest on a quarterly basis in arrears. Stock options will expire ten
years from the date of grant.

The stipends payable to each Eligible Director for service on the Board are as
follows:

 

                   Cash     

Board Member Compensation

     

Annual Baseline Compensation

     $35,000     

Additional Non-Executive Chairman Retainer

     $30,000     

Additional Committee Chair Compensation

     

Audit

     $15,000     

Compensation

     $10,000     

Nominating/Governance

     $7,500     

Additional Committee Member Compensation

     

Audit

     $7,500     

Compensation

     $5,000     

Nominating/Governance

     $3,750     



--------------------------------------------------------------------------------

Equity Compensation

In addition to the cash compensation described above, each Eligible Director
will receive an automatic option grant to purchase 12,000 shares (subject to
adjustment for stock splits and similar matters) of Miragen’s common stock at
each annual meeting when such Eligible Director is re-elected with an exercise
price equal to the fair market value of a share of Miragen’s common stock on
such date. Each option grant will vest in full on the earlier of the one-year
anniversary of the date of grant or Miragen’s next annual meeting.

Each new Eligible Director elected or appointed to the Board will receive a
one-time, initial option grant to purchase 24,000 shares (subject to adjustment
for stock splits and similar matters) of Miragen’s common stock upon such
Eligible Director’s appointment or election with an exercise price equal to the
fair market value of a share of Miragen’s common stock on such date. Each option
grant will vest in 36 equal monthly installments.